Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 – 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 June 2022.  
Applicant argues the restriction is improper with the reasons claims 13, 4, 10, 11 directly or indirectly depend on claim 1.  The method of claim 1 does a transformation of an input image using neural network to create a “hyper-realistic view” wherein the method of claim 1 explains how the neural network is trained.  
The method of claim 4 creates a description/label/classification that is used to store in a historical learning base/database based on the hyper-realistic view from the method of claim 1.  Note that claim 4 and claim 1 are independent claims that discloses different methods.  Claim 4 uses the result/product from the “transformation” neural network and creates a description/label/classification of the product.  Claim 4 doesn’t depend or require the method performed in claim 1, just the product that is produced from the “transformation” neural network from claim 1 for creating a description/label/classification of the produced hyper-realistic view.  
The method of claim 10 analyzes the description/label/classification of the hyper-realistic view from for storing in a historical learning base/database the method of claim 4 to create attributes associated to the historical record for training a neural network.  Note that claim 10, claim 4, and claim 1 are independent claims that discloses different methods.  Claim 10 uses the result/product of the description/label/classification of the hyper-realistic view that was produced from claim 4.  Claim 10 doesn’t depend or require the method performed in claim 4, just the product that is produced of the description/label/classification of the hyper-realistic view from claim 4 for storing in a historical learning base/database.  Claim 10 doesn’t even use the hyper-realistic view produced from claim 1.  
The method of claim 11 creates a simulation of a dental situation by taking a three-dimensional model and deforming the model over time to create a simulation model/view and creates a hyper-realistic view of the simulation model/view that is produced from claim 1.  Note that claim 11 and claim 1 are independent claims that discloses different methods.  Claim 11 doesn’t depend or require the method performed in claim 1, just the product that is produced from the “transformation” neural network from claim 1; where instead of the “original” view/model as an input to the “transformation” neural network, it’s another 3D view/model being a simulation view/model after being deformed over time as an input to the “transformation” neural network.  
The method of claim 13 identifies voxel of the original view/model and assigning an attribute value of the voxel of the original view/model to attribute value of the pixel of the hyper-realistic view/model that is produced from claim 1.  Note claim 11 and claim 1 are independent claims that discloses different methods.  Claim 11 does not depend or require the method performed in claim 1, just the product that is produced from the “transformation” neural network from claim 1 for mapping of attribute values of voxel of the original view/model and pixel of the hyper-realistic view.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "it" multiple times step 22 and step 23.  There is insufficient antecedent basis for this limitation in the claim as it is extremely unclear what these “it”s are referring to.  Thus claims 1 and 2 are rejected under 35 U.S.C. 112(b) for being indefinite.  
The term “hyper-realistic view” in claim 1 is a relative term which renders the claim indefinite. The term “hyper-realistic view” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim does not describe what a hyper-realistic view is composed of.  Also, “hyper-realistic” is extremely relative as many image processing could be considered “hyper-realistic” to some people and these same many image processing could be not considered “hyper-realistic” to other people.  Thus claims 1 and 2 are rejected under 35 U.S.C. 112(b) for being indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Claessen et al. (US 2021/0174543).  
Regarding independent claim 1, Claessenes a method for transforming an "original" view of an "original" digital three-dimensional model of a dental arch into a hyper-realistic view (Figures 8, 9, 13, and 14), said method comprising the following steps: 
21) creating a "transformation" learning base (paragraph 136 and Figure 8: first training 3D muddle 802 for executing a process for training the 3D deep neural network 826) that is unpaired (paragraph 145: when appropriately trained, an unlabelled sample may be presented as input and the 3D deep neural network may be used to derive a prediction for each potential label) or consists of more than 1000 "transformation" records (paragraphs 89 - 91: 3d blocks of predetermined size (24x24x24 voxels of 1mm in every direction) are utilize to form the training set 212 for the 3D deep neural network 22, with the image blocks covering the entire space of the received 3D image data at least once.  Examiner notes that an average tooth size is about 10mm in length and 6mm in width and 6mm in depth, providing 360mm3 volume and with 32 teeth in a human mouth, a set of teeth would take a volume of about 11,520mm3, thus 11,520 block sizes.  Furthermore, it would take 32 adults to have over 1,024 teeth records and having 1,000 set of teeth from 1,000 adults is extremely feasible as records for training a neural network with the population of the world near 8 billion people; paragraph 88: note that this may be done for any available patient, effectively supplying a pool of data from which to draw potential training samples, having a multitude of patient data sets and a multitude of rotations per data set; paragraph 90: note that such a 3D deep learning network will inherently train on both varying rotations (from 206) and translations (from random selections 208); paragraph 162: a multitude of samples resulting from pre-processing of various sets of3D image data sets comprising similar structures may be saved in a database (or memory) 1112, and training of network 1114 may thus be performed on a multitude of samples), each transformation record comprising: 
- a "transformation" photo representing a dental scene (paragraph 113: during training, matching sets of3D image data 502 and encoded matching canonical coordinates 540 are used to optimize towards prediction of the latter from the former), and 
- a view of a "transformation" digital three-dimensional model modeling said dental scene, or "transformation view", the transformation view representing said scene in the same way as the transformation photo (paragraph 75: the 3D deep neural network is trained to determine a canonical pose in a canonical coordinate system of a 3D dental structure in the 3D dento-maxillofacial complex, wherein the canonical coordinate system defines a coordinate system relative to a position on a common dento-maxillofacial structure, for example a position on the dental arch); 
22) training at least one "transformation" neural network, by way of the transformation learning base, such that it[transformation neural network] learns how to transform any view of any digital three-dimensional model into a hyper-realistic view (paragraph 156: system 1100 may be employed to directly predict transformation parameters, e.g. applicable 3D rotations, 3D translations and 3D scaling defining how one received 3D image data set may be aligned to the other; paragraph 164: with 1114 being sufficiently trained, 'new data' 1116 may be presented for prediction or inference, and this new data may be of the same type as described above considering being voxel representation of potentially differing image modalities, and the canonical pose of dental structures in the input data set may be determined by a first 3D deep neural network 1118, followed by selection of subsets of data representing VOIs 1120 that overlap in the canonical coordinate system); 
23) submitting the original view to said at least one transformation neural network, such that it[at least one transformation neural network] transforms it[the original view] into a hyper-realistic view (paragraph 194: the aligned or superimposed data as shown may further be fused or merged, e.g. for teeth having overlap in surface data, such that the data as visualized, specifically showing the results of the segmentation step yielding complete teeth including accurate roots from the CBCT data and the combination with more accurate information considering teeth crowns from the IOS data, a merger of surfaces yielding IOS tooth crowns fused to CBCT tooth roots would be very beneficial).

Regarding dependent claim 2, Claessenes wherein, in step 23), the original view is processed by way of a 3D engine before being submitted to the transformation neural network (paragraph 76: the first and/or the second 3D data sets are optical scan data that may be pre-processed before being offered to the input of the first 3D deep neural network, wherein the pre-processing comprises a 3D surface mesh may e.g. be voxelized in a such a way that a 3D voxel space representing at least the same real-world volume as comprised within the 3D surface mesh data.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612